Dear Mayor Dean:
The Town of Homer is in the practice of selling topsoil and gravel to its residents for their private use. You question if this practice is appropriate. The town purchases the gravel and in turn sells it to its residents. The topsoil comes from property that the town owns.
This practice may or may not be appropriate. If the topsoil comes from town property and the proceeds are used to assist with the town's operation, this practice is appropriate. We do note, however, there are certain procedures that must be followed. A municipality may sell surplus movable property that has an appraised value of $5,000.00 or less at a private sale provided it has a resolution that states the purpose of the sale and sets the price and terms of the sale. Notice of the resolution and proposed sale must be published at least 15 days prior to the sale. The sale must be to the highest bidder.1 A municipality may also sell surplus movable property at public auction. The sale must be advertised.2
As to the gravel, if the town is purchasing it, it must comply with Louisiana's Public Bid Law.3 As we appreciate the information provided to us, these purchases have not been by bid and, therefore, this practice is inappropriate.
If you have any questions, please do not hesitate to contact me. With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  May 22, 2003
  Tina Vicari Grant Assistant Attorney General
1 La.R.S. 33:4712
2 La.R.S. 49:125
3 La.R.S. 38:2211, et seq